SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13153 HABERSHAM BANCORP (Exact name of registrant as specified in its charter) Georgia 58-1563165 (State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification Number) 282 Historic Highway 441 North, P. O. Box 1980, Cornelia, Georgia (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(706) 778-1000 Securities registered pursuant to Section 12(b) of the Exchange Act: Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $1.00 par value Indicate by check mark whether the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act. YesoNo x Indicate by check mark if the registrant is not required to file reports under Section 13 or Section 15(d) of the Act. YesoNo x Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Exchange Act Rule 12b-2: Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting company x (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 2,818,593 shares, common stock, $1.00 par value, as of May 11, 2010. Item. 1Financial Statements HABERSHAM BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in thousands) ASSETS MARCH 31, 2010 (unaudited) DECEMBER 31, 2009 (audited) Cash and due from banks $ $ Federal funds sold - Total cash and cash equivalents Investment securities available for sale Investment securities held to maturity (estimated fair value of $551 at March 31, 2010 and $903 at December 31, 2009) Other investments Loans Less allowance for loan losses ) ) Loans, net Premises and equipment, net Bank properties held for sale Accrued interest receivable Other real estate Cash surrender value of life insurance Income tax receivable Other assets TOTAL ASSETS $ $ LIABILITIES Noninterest-bearing deposits $ $ Money market and NOW accounts Savings Time deposits, $100,000 and over Other time deposits Total deposits Short-term borrowings Federal funds purchased and securities sold under repurchase agreements Federal Home Loan Bank advances Accrued interest payable Other liabilities TOTAL LIABILITIES Commitments and contingencies STOCKHOLDERS’ EQUITY Preferred stock – 10,000,000 authorized Series A: No parvalue; 10,000 shares authorized; no shares issued and outstanding - - Series B:No par value;4,000 shares authorized; 4,000 shares issuedand outstanding Common Stock, $1.00 par value, 10,000,000 shares authorized; 2,818,593 shares issued and outstanding Additional paid-in capital Retained deficit ) ) Accumulated other comprehensive income TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See notes to unaudited condensed consolidated financial statements. 2 HABERSHAM BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three-Month Periods Ended March 31, 2010 and 2009 (dollars in thousands, except per share amounts) Three Months ended March 31, INTEREST INCOME Loans, including fees $ $ Taxable investment securities Tax exempt securities 59 Federal funds sold 1 7 Other 17 4 TOTAL INTEREST INCOME INTEREST EXPENSE Time deposits, $100,000 and over Other deposits Short-term and other borrowings, primarily FHLB advances TOTAL INTEREST EXPENSE NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 24 NONINTEREST INCOME Mortgage origination income - 42 Service charges on deposits Other service charges and commissions 59 59 Net gain on investment securities available for sale 58 Gain on sale and impairment of other investments, net - 20 Other Total noninterest income NONINTEREST EXPENSE Salary and employee benefits Occupancy Other real estate expense Computer services Telephone Leased equipment Other Total noninterest expense 3,444 LOSS BEFORE INCOME TAXES ) ) Income tax benefit - NET LOSS ) ) Preferred stock dividends - ) LOSS AVAILABLE TO COMMON STOCKHOLDERS $ ) $ ) Net loss per common share – Basic $ ) $ ) Net loss per common share – Diluted $ ) $ ) Weighted average number of common shares outstanding Weighted average number of common and common equivalent shares outstanding 2,818,593 See notes to unaudited condensed consolidated financial statements. 3 HABERSHAM BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) For the Three Month Periods Ended March 31, 2010 and 2009 (dollars in thousands) Three Months ended March 31, NET LOSS $ ) $ ) OTHER COMPREHENSIVE INCOME (LOSS): Unrealized holding gains (losses) on investment securities available for sale arising during the period ) Unrealized holding gains on derivative financialinstruments classified as cash flow hedges, arising duringthe period - 30 Reclassification adjustment for realized gains on investmentsecurities available for sale ) ) Total other comprehensive income (loss), before tax ) INCOME TAXES RELATED TO OTHER COMPREHENSIVE INCOME (LOSS): Unrealized holding (gains) losses gains on investment securitiesavailable for sale arising during the period 72 ) Unrealized holding gains on derivative financialinstruments classified as cash flow hedges, arising duringthe period - ) Reclassification adjustment for realized gains on investmentsecurities available for sale 20 Total income taxes related to other comprehensiveincome / loss ) Total other comprehensive income(loss), net of tax ) Total comprehensive loss $ ) $ ) See notes to unaudited condensed consolidated financial statements. 4 HABERSHAM BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three-Month Periods Ended March 31, 2010 and 2009 (dollars in thousands) Three Months Ended March 31, CASH FLOWS USED BY OPERATING ACTIVITIES: $ ) $ ) CASH FLOWS FROM INVESTING ACTIVITIES: Investment securities available for sale: Proceeds from maturities Proceeds from sales and calls Purchases ) ) Investment securities held to maturity: Proceeds from maturities 3 3 Proceeds from calls - Other investments: Proceeds from sales - Purchases - (2 ) Net change in loans ) Surrender of life insurance policies - Purchase of life insurance policies ) - Purchases of premises and equipment (4 ) ) Capitalized completion costs of other real estate - ) Proceeds from sale of other real estate Net cash provided by (used by) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Net change in deposits ) Net change in short-term borrowings ) (3 ) Net change in federal funds purchased and securities sold under repurchase agreements ) Proceeds from FHLB advances - Repayment of FHLB advances ) - Cash dividends paid - ) Net cash provided by (used by) financing activities ) Change in cash and cash equivalents ) CASH AND CASH EQUIVALENTS:BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS:END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Other real estate acquired through loan foreclosures $ $ Change in components of other comprehensive income, net $ ) $ See notes to unaudited condensed consolidated financial statements. 5 HABERSHAM BANCORP AND SUBSIDIARIES Notes to Unaudited Condensed Consolidated Financial Statements 1. Basis of Presentation The condensed consolidated financial statements contained in this report are unaudited but reflect all adjustments, consisting only of normal recurring accruals, which are, in the opinion of management, necessary for a fair presentation of the results of the interim periods reflected. Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to applicable rules and regulations of the Securities and Exchange Commission. The results of operations for the interim periods reported herein are not necessarily indicative of results to be expected for the full year. The condensed consolidated financial statements included herein should be read in conjunction with the Company's 2009 consolidated financial statements and notes thereto, included in the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2009. Certain reclassifications have been made to the 2009 financial statement presentation to correspond to the currentperiod’s format. Management performed an evaluation of subsequent events through the date upon which the Company’s financialstatements were filed with the Securities and Exchange Commission. 2. Accounting Policies Reference is made to the accounting policies of the Company described in the notes to the consolidated financial statements contained in the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2009.The Company has consistently followed those policies in preparing this report. 3. Regulatory Oversight, Capital Adequacy, Operating Losses, Liquidity and Management’s Plans The financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the discharge of liabilities in the normal course of business for the foreseeable future.However, due to the Company’s financial results, the substantial uncertainty throughout the U.S. banking industry and other matters discussed below, a substantial doubt exists regarding the Company’s ability to continue as a going concern.Management’s plans in addressing the issues that raise substantial doubt regarding the Company’s ability to continue as a going concern are as follows: Regulatory Oversight As described in elsewhere in this report, the Bank is currently operating under heightened regulatory scrutiny and has entered into a Cease and Desist Order (the “Order”) with the Georgia Department of Banking and Finance (the “DBF”). The Bank submitted reports to the DBF and Federal Deposit Insurance Corporation (the “FDIC”) as required per the Order.All aspects of the Order have been adhered to or a plan is in place to reach compliance in a reasonable time frame.The Bank has formed a Liquidity Committee as well as a Capital Sub-Committee that monitors these aspects of the Order. Capital Adequacy As of March 31, 2010, the Bank did not meet the requirements of a “adequately capitalized” institution under the capital adequacy guidelines and the regulatory framework for prompt corrective action.To be categorized as “adequately capitalized” the Bank must maintain minimum Total Risk-based, Tier 1 Risk-based and Tier 1 Leverage capital ratios of 8%, 4% and 4%, respectively. At March 31, 2010, the Bank’s Total Risk-based, Tier 1 Risk-based and Tier 1 Leverage capital ratios were 5.49%, 4.23% and 3.00%, respectively, as aresult it is classified as “significantly undercapitalized”.In light of the requirement to improve the capital ratios of the Bank, management is pursuing a number of strategic alternatives.Current market conditions for banking institutions, the overall uncertainty in financial markets and the Bank’s high level on non-performing assets are potential barriers to the success of these strategies.Failure to adequately address the regulatory concerns may result in further severe actions by the banking regulators.If current adverse market factors continue for a prolonged period of time, new further severe adverse market factors emerge, and/or the Bank is unable to successfully execute its plans or adequately address regulatory concerns in a sufficiently timely manner, it could have a material adverse effect on the Bank’s business, results of operations and financial position. 6 A Capital Restoration Plan has been written that addresses the Bank’s commitment to increase its capital position to a level that would be equal or exceed required capital standards.The Plan includes the following: balance sheet shrinkage, sale of other real estate, the Capital Sub-Committee offering potential solutions, including several means of raising capital, potential closure and sale of existing branches and other asset reduction options.The Plan also provides projections for capital levels through 2011. Operating Losses The Company incurred net losses of $26.1 million and $14.8 million for the years ended December 31, 2009 and 2008, respectively, and incurred a net loss of $2.5 million as a result of a $2.4 million provision for loan losses expense for the three months ended March 31, 2010.Management has made efforts to reduce expenses, including a reduction in workforce, salary reductions, termination of the Senior Executive Retirement Plan, cessation of director fees, branch closures and other general cost-cutting measures and continues to examine areas where further reductions in cost are possible. Interest reversals on non-performing loans and increases on non-performing and foreclosed assets could continue in 2010 and hinder the Company’s ability to improve net interest income.While excess liquidity brings comfort to depositors and aids in deposit retention, the Bank earns approximately 25 basis point on the liquidity but pays more on the deposits generating the liquidity causing a negative spread.Also, increases to the provision for loan losses and further write-down or loss on the sale of other real estate could continue in 2010, which will negatively impact the Company's ability to generate net income during the year. Liquidity The Bank’s primary sources of liquidity are deposits, the scheduled repayment on loans and interest and maturities of investments.The majority of the Bank’s securities have been classified as available for sale, which means they are carried at fair value with unrealized gains and losses excluded from earning and reported as a separate component of other comprehensive loss.If necessary, the Bank has the ability to sell these investment securities to manage interest sensitivity gap or liquidity. Cash and due from banks and federal funds sold may also be utilized to meet liquidity needs.Under the order, the Bank is unable to accept, rollover, or renew any brokered deposits.The existing brokered deposits will be paid out as they mature over the next year.Based on current and expected liquidity needs and sources, management expects to be able to meet obligations at least through December 31, 2010. 4. Net Loss Per Share Basic loss per share is computed by dividing net loss less dividends paid on preferred stock by the weighted average of common shares outstanding.Options on 74,000 and 71,250 shares were not included in the diluted loss per share computations for the three months ended March 31, 2010 and 2009, respectively, as they were antidilutive. 7 The reconciliation of the amounts used in the computation of loss per share for the three-month periods ended March 31, 2010 and 2009 is shown below. Three Months Three Months ended ended (dollars in thousands, except share and and per share amounts) March 31, March 31, Net loss $ ) $ ) Less dividends on preferred stock - ) Net loss available to common shareholders $ ) $ ) Weighted average common shares outstanding Loss per share: Basic $ ) $ ) Diluted $ ) $ ) 5. Investment Securities Available for Sale Amortized cost, estimated fair values, and gross unrealized gains and losses of investment securities available forsale are as follows: (dollars in thousands) March 31, 2010 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value U.S. government-sponsored enterprises $ 82 5 Mortgage-backed securities State and political subdivisions 4 Equity securities - 22 Total $ December 31, 2009 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value U.S. government-sponsored enterprises $ 60 Mortgage-backed securities 17 State and political subdivisions 87 Equity securities - 23 Total $ Proceeds from sales and calls of available for sale securities during the first three months of 2010 and 2009 were $30,675,749 and $6,628,406, respectively.Gross gains of $584,902 were recognized on those sales for the first three months of 2010 and gross gains of $66,470 were recognized on those sales for the first three months of 2009.Gross losses of $279,511 were recognized on those sales for the first three months of 2010 and gross losses of $8,401 were recognized on those sales for the first three months of 2009. 8 The following investments available for sale have unrealized losses at March 31, 2010 and December 31, 2009 for which an other than temporary impairment has not been recognized: (dollars in thousands) March 31, 2010 December 31, 2009 No. Estimated Fair Value Unrealized Losses No. Estimated Fair Value Unrealized Losses Unrealized loss for less than 12 months: U.S. government-sponsored enterprises 1 $ 5 14 $ Mortgage-backed securities 20 2 17 State and political subdivisions 2 22 8 Total (less than 12 months) 23 24 Unrealized loss for greater than 12 months: U.S. government-sponsored enterprises 1 49 1 1 51 1 Mortgage-backed securities 0 - State and political subdivisions 5 3 42 Equity securities 1 22 1 23 Total (more than 12 months) 7 5 66 Total 30 $ 29 $ The total fair value of the securities with an unrealized loss at March 31, 2010 and December 31, 2009 represented 98.75% and 97.26%, respectively, of their amortized cost; therefore, the impairment is not considered severe. While the duration is dependent on the market, the existing unrealized loss could be shortened by the issuing agency calling the securities.These unrealized losses are considered temporary because of acceptable investment groups on each security and the repayment source of principal and interest are largely government backed.The Company has the ability and intent to hold the securities for a time necessary to recover the amortized costs. 9 The amortized cost and estimated fair values of investment securities available for sale, exclusive of equityinvestments, at March 31, 2010 and December31, 2009, by contractual maturity, are shown below.Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Callable securities and mortgage-backed securities are included in the year of their contractual maturity date. (dollars in thousands) March 31,2010 March 31, 2010 December 31, 2009 December 31, 2009 Amortized Cost Estimated Fair Value Amortized Cost Estimated Fair Value Due in one year or less $
